Case: 10-10165 Document: 00511274787 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 10-10165
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DIONISIO ANIBAL SAUCEDO, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 6:09-CR-40-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Dionisio Anibal Saucedo, Jr., appeals the sentence imposed upon his
guilty-plea conviction for aiding and abetting the possession of an unregistered
firearm. See 26 U.S.C. § 5861(d). The unregistered firearm at issue was a
sawed-off shotgun. Saucedo argues that the sawed-off shotgun should not have
been deemed a “destructive device” under U.S.S.G. § 2K2.1(b)(3)(B) and that his
sentence should not have been enhanced on that basis.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10165 Document: 00511274787 Page: 2 Date Filed: 10/26/2010

                               No. 10-10165

     As Saucedo acknowledges, his argument is foreclosed by United States v.
Henry, 417 F.3d 493, 494 (5th Cir. 2005). Accordingly, the judgment of the
district court is AFFIRMED. The Government’s motion for summary affirmance
is GRANTED, and its alternative motion for an extension of time is DENIED.




                                     2